United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  October 19, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 03-60666
                          Summary Calendar



TESFAYE DAWIT GEBREMESKEL; DANIEL DAWIT GEBREMESKEL;
SELAMAWIT GEBREMESKEL; SAMIEL DAWIT GEBREMESKEL,

                                     Petitioners,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
               Petition for Review of Decisions of the
                     Board of Immigration Appeals
                            No. A71 978 772
                            No. A71 978 773
                            No. A71 978 774
                            No. A71 978 751
                         --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Tesfaye Dawit Gebremeskel, Daniel Dawit Gebremeskel,

Selamawit Gebremeskel, and Samiel Dawit Gebremeskel, who are

Ethiopians of Eritrean descent, petition for review of the

decision of the Board of Immigration Appeals (BIA) affirming the

decision of the Immigration Judge (IJ) denying them asylum,

withholding of deportation, and relief under the Convention


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-60666
                                 -2-

Against Torture.   They contend that the BIA’s use of streamlined

procedures, affirming the IJ’s decision without opinion, deprived

them of their right to an administrative appeal and amounted to

mass-production appellate review; that the BIA erred by affirming

the IJ’s decision rejecting their asylum and withholding-of-

deportation claims; and that the BIA erred by affirming the IJ’s

decision rejecting them relief under the Convention Against

Torture.    We deny the petition for review for the following

reasons.

     First, the BIA’s summary-affirmance procedures “do not

deprive this court of a basis for judicial review and . . . do

not violate due process.”    Soadjede v. Ashcroft, 324 F.3d 830,

833 (5th Cir. 2003).    Second, the Gebremeskels have failed to

demonstrate a well-founded fear of persecution on any ground if

they were to return to Ethiopia.    See Faddoul v. INS, 37 F.3d

185, 188 (5th Cir. 1994).    Third, the Gebremeskels have failed to

demonstrate any likelihood of torture were they to return to

Ethiopia.   See Efe v. Ashcroft, 293 F.3d 899, 997 (5th Cir.

2002).

     PETITION DENIED.